Citation Nr: 1233060	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-27 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than November 15, 2004 for service connection for diabetes mellitus, type II.

2.  Entitlement to a disability rating greater than 20 percent for diabetes, including entitlement to separate compensable ratings for diabetic nephropathy, erectile dysfunction, diabetic retinopathy of the right eye, and sensorimotor polyneuropathy of the bilateral upper and lower extremities prior to May 16, 2007.

3.  Entitlement to a disability rating greater than 20 percent for diabetes, including entitlement to separate compensable ratings for diabetic nephropathy, erectile dysfunction, diabetic retinopathy of the right eye, and sensorimotor polyneuropathy of the bilateral upper and lower extremities beginning May 16, 2007.

4.  Entitlement to service connection for dilated nonischemic cardiomyopathy, including as secondary to diabetes.

5.  Entitlement to service connection for hypertension, including as secondary to diabetes.

6.  Entitlement to service connection for nummular eczema, including as due to exposure to herbicides.

7.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from April 2007 and November 2007 rating decisions issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  

While the Veteran initially requested a hearing in connection with his claim, he withdrew this request in September 2008.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The most recent supplemental statement of the case is dated in July 2009.  Subsequently, the Veteran submitted additional evidence, including a November 2011 statement from his private physician along with VA treatment records dated in April 2012.  In July 2012 the Veteran's representative submitted a waiver of RO review of this newly submitted evidence. 

The issues of service connection for dilated nonischemic cardiomyopathy and hypertension, and an increased rating for diabetes after May 16, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed with diabetes prior to May 8, 2001, and he filed an original claim for service connection for diabetes on November 15, 2005 which was more than thirty years after his service.

2.  Prior to May 16, 2007 the Veteran's diabetes was shown to be controlled by restricted diet and medication; there was no evidence of restriction of activities in order to regulate blood sugar.

3.  Prior to May 16, 2007 the Veteran was not shown to have constant or recurring albumin with hyline and granular casts of red blood cells, or transient or slight edema or hypertension which is minimally compensable.

4.  Prior to May 16, 2007 the Veteran was not shown to have any type of penile deformity.

5.  Prior to May 16, 2007 the Veteran's diabetic retinopathy of the right eye was not shown to have diminished his vision at all.

6.  Prior to May 16, 2007 the Veteran was not shown to have incomplete paralysis of the radicular muscles which is mild, neuritis, or neuralgia.

7.  Prior to May 16, 2007 the Veteran was not shown to have incomplete paralysis below the knee which is mild, neuritis, or neuralgia.

8.  Nummular eczema is not shown to be related to service or to a service-connected disability, including diabetes.  Nummular eczema is not one of the disorders associated with exposure to herbicides.

9.  Hyperlipidemia is a laboratory finding which is not a disability subject to service connection.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 15, 2004 for service connection for diabetes have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114(a)(3), 3.400 (2011).

2.  The criteria for a disability rating greater than 20 percent for diabetes were not met, including that the criteria for separate ratings for diabetic nephropathy, erectile dysfunction, diabetic retinopathy of the right eye, and sensory polyneuropathy of the upper and lower extremities were not met, prior to May 16, 2007. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 7913, 4.115a, Diagnostic Code 7541, 7522, 4.124a, Diagnostic Codes 8512, 8612, 8712, 8521, 8621, 8721 (2011)

3.  The criteria for service connection for nummular eczema have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011), 61 Fed. Reg. 20,440, 20,445. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Analysis

The Veteran contends that he should receive an effective date earlier than November 15, 2004 for service connection for diabetes.  He offered no specific rationale as to why he feels that he is entitled to an earlier effective date.

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  However, if the claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).  The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  However, if the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  Id. 

However, if there has been a change of law of Department of Veterans Affairs issue and a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114(a)(3).  

In this case, the Veteran was diagnosed with diabetes in January 2001.  By rating decision dated in February 2006 the RO granted service connection for diabetes effective November 15, 2004.  This award was based on the Veteran's presumed exposure to Agent Orange during his military service and the provisions of 38 C.F.R. § 3.309(e) which includes diabetes as a presumptive disorder.  The Veteran's claim was received by VA on November 15, 2005.  

With respect to claims governing effective dates for service connection for diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued a special regulation to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is a Vietnam veteran who has a covered herbicide disease, such as, diabetes and under 38 C.F.R. § 3.816, there is a limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  Here, the Veteran was shown to have served in the Republic of Vietnam during the Vietnam era, and was diagnosed with diabetes.  Therefore, he is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1)  and has a "covered herbicide disease" (i.e., diabetes) within the meaning of 38 C.F.R. § 3.816(b)(2).  However, the assignment of an effective date under 38 C.F.R. § 3.816  is not warranted here, because the Veteran was not denied benefits between September 25, 1985, and May 3, 1989. Likewise, the Veteran did not submit a claim for service connection for diabetes between May 3, 1989, and May 8, 2001, the effective date for the regulation which added diabetes as a disease presumptively due to in-service exposure to herbicides.  66 Fed. Reg. 23,166  (May 8, 2001) (codified at 38 C.F.R. § 3.309(e)).  Nor did the Veteran submit a claim of service connection for diabetes within one year of his separation from service.  Therefore, he did not meet the requirements of 38 C.F.R. § 3.816  . 

When the requirements under 38 C.F.R. § 3.816  have not been met, as in this case, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114  and 3.400.  See 38 C.F.R. § 3.816(c)(4).  The provisions of 38 C.F.R. § 3.114, implementing 38 U.S.C.A. § 5110(g), state in pertinent part, that where compensation is awarded or increased pursuant to a liberalizing law, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  If a claimant requests review of his claim more than one year from the effective date of the liberalizing regulation, benefits may be authorized only for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114(a)(3)  . 

In this regard, the Agent Orange Act of 1991, Public Law No. 102-4 (codified at 38 U.S.C.A. § 1116  and effective on February 6, 1991) liberalized the requirements for a grant of service connection in specific cases.  The Agent Orange Act, in effect, liberalized the law and created a presumption of service connection for veterans exposed to certain herbicides who developed diseases many years after service. The presumption was extended to diabetes effective May 8, 2001. 

In McCay v. Brown, 106 F.3d 1577, 1580 (Fed. Cir. 1997), the Federal Circuit discussed the application of 38 U.S.C.A. § 5110(g)  and 38 C.F.R. § 3.114.  The Federal Circuit stated, "the statutory authority to grant benefits one year prior to 'the date of the claim or administrative determination of entitlement' can only refer to those cases in which the veteran had previously filed a claim which had been decided against the veteran."  Id.  at 1580. 

The Federal Circuit further noted that the purpose of § 5110(g) was to provide a one-year grace period, such as that allowed after service discharge or death, following the enactment of liberalizing laws for potential beneficiaries who would otherwise be penalized by not filing prompt post-enactment claims.  Id.  

Similarly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") noted that when there has been an intervening liberalization of law that creates a new basis of entitlement to a benefit, an otherwise previously and finally denied claim may be readjudicated de novo on the same factual basis as the previously denied claim, and that the authority for such readjudication is 38 U.S.C. § 5110(g)  and its implementing regulation, 38 C.F.R § 3.114.  Id.  at 5 (citing Spencer v. Brown, 4 Vet. App. 283   (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994)). 

In this case, the Veteran's original claim of service connection for diabetes was received on November 15, 2005.  By rating decision dated in February 2006 the RO granted service connection for diabetes effective November 15, 2004, one year prior to the date of receipt of the claim, which is the earliest date allowable under the applicable criteria. 38 U.S.C.A. § 5110(g)  , 38 C.F.R §§ 3.114  , 3.400(p), (r). 

Although the Veteran may contend that the effective date should be from the date of diabetes diagnosis or, in the alternative, the date of enactment of liberalizing regulations, the date of filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380   (1999) (citing Hazan v. Gober, 10 Vet. App. 511   (1997)).  In Lalonde, the Court stated that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating potential entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA. Id.  The effective date of an award of service connection is not to be based on the date of earlier medical evidence which might demonstrate a diagnosis, but on the date of filing of the application (here, a request to reopen the previously denied claim) upon which service connection was eventually awarded.  Lalonde, supra. 

Here, the RO assigned an effective date of November 15, 2004, one year prior to the date of receipt of the claim, which is the earliest date allowable under the applicable criteria discussed above. 38 U.S.C.A. § 5110(g), 38 C.F.R. §§ 3.114, 3.400(p), (r).   Consequently, the Board concludes that it has no alternative but to find that the Veteran's claim for an effective date earlier than that allowable by law lacks legal merit and must be denied.  Accordingly, the appeal is denied.


 Increased Rating Analysis

The Veteran contends that he should receive a higher rating for his diabetes.  Specifically, he contends that he should receive separate compensable ratings for diabetic nephropathy, erectile dysfunction, sensory polyneuropathy of the upper and lower extremities, and non proliferative diabetic retinopathy of the right eye.  This discussion will address only the period up to May 15, 2007, the date of the most recent VA diabetes examination, because there are no records or examinations in the claims file showing the severity of the Veteran's diabetes after that time.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was diagnosed with diabetes by a private physician in January 2001. 

He was examined by VA with respect to his diabetes in January 2006.  At that time it was noted that while the Veteran was initially treated with insulin, this was later discontinued and the Veteran was treated with oral medications.  He had nonischemic cardiomyopathy, but this predated his diabetes, and he did not have significant coronary artery disease.  

The Veteran had no history of hospitalization or surgery due to his diabetes.  There was no pancreatic trauma and there were no episodes of hypoglycemia or ketoacidosis.  While the examination report initially stated that there were cardiac symptoms due to diabetes, it clarified that the Veteran had a severe nonischemic cardiomyopathy that predated his diabetes and was not due to diabetes.  He had dyspnea, but this was reportedly due to his heart problem and not diabetes.  The Veteran reported watery eyes.  There were no symptoms of peripheral neuropathy.  There was mildly elevated urine microalbumin of 3.6.  This condition was asymptomatic, BUN (blood urea nitrogen) and creatinine remained normal.  There were no diabetic skin lesions or gastrointestinal symptoms related to diabetes.  Erectile dysfunction was at least as likely as not in part related to diabetes medication.  He had good results with medication treating this problem.  He reported fatigue, but the examiner opined that this was due to medications for cardiomyopathy, rather than due to diabetes.

Examination of the Veteran revealed multiple pigmented areas, possibly healed ecchymosies from warfarin.  These were less likely than not due to diabetes.  The extremities were normal except for 1-2+ bilateral ankle edema due to the Veteran's heart problem, and some old bruises which were due to medication for the Veteran's heart.  These abnormalities were not due to diabetes.  A neurological examination showed deep tendon reflexes of 2+ throughout.  There was no sensory loss, motor loss, and the Babinski sign was negative.  Cranial nerve findings were normal.  

The examiner reiterated that although kidney disease was shown to be due to diabetes, it was at the time of the examination, asymptomatic.  

The Veteran's eyes were also examined in January 2006.  There were no periods of incapacitation due to eye disease.  There were no symptoms involving vision.  There was no history of eye surgery or laser treatment.  Corrected far vision in the right eye was 20/20-1, and corrected far vision in the left eye was 20/20. Accommodation was normal.  There was no visual field defect. There was no scotoma.  The Veteran had an incipient cortical cataract unrelated to diabetes.  The examiner diagnosed mild non-proliferative diabetic retinopathy in the right eye and no retinopathy in the left eye.  There was an incipient cortical cataract in both eyes unrelated to diabetes. 

In March 2006 the Veteran submitted a letter in which he reported that he felt tingling in his fingers and toes.  Also, the Veteran reported that the medication for his erectile dysfunction was no longer working well. 

In December 2006 the Veteran was prescribed topical medication and warm compresses to treat a glandular dysfunction around the eyelash area.  There is no indication that this was related to diabetes.

In February 2007 the Veteran submitted a statement indicating that he had numbness of his feet. 

The Veteran's peripheral nerves were examined by VA in February 2007.  The Veteran described the chronic, gradual onset of peripheral neuropathy since June 2004.  The Veteran reported numbness and paraesthesias to the hands and feet.  Motor examinations did not show any functional impairment. Sensation was normal.  A reflex examination was normal.  There was no muscle atrophy, abnormal muscle tone, or bulk.  There were no tremors, tics, or abnormal movements.  No joints were affected.  Gait and balance were normal.  A nerve conduction study showed sensory motor polyneuropathy with evidence of left carpal tunnel syndrome and the diagnosis was related to diabetes.  There was no nerve paralysis, neuritis, or neuralgia.  The examiner felt that the Veteran's neuropathy severely affected his ability to exercise and mildly to moderately affected other activities of daily living. 

A genitourinary examination was performed in February 2007.  At that time, the Veteran reported that he began having trouble having erections in 2001. There was no trauma to the urinary system, no neoplasm, no systemic symptoms of genitourinary disease, no urinary symptoms, no urinary leakage, no history of recurrent urinary tract infections, no history of urinary retention, no history of urinary tract stones, no history of renal failure, no history of acute nephritis, and no history hydronephrosis.  The examiner noted that there was erectile dysfunction most likely due to diabetic neuropathy.  Medication was only partially effective.  Penis and testicles were normal.

In a written statement in February 2007 the Veteran related that he felt tingling in his hands and toes and numbness in the balls of his feet. 

The Veteran was reexamined with respect to his diabetes on May 15, 2007.  At that time, the Veteran was treated with oral medication.  There were no episodes of hypoglycemia or ketoacidosis.  The Veteran was instructed to follow a restricted diet.  He was not restricted in his ability to perform strenuous activities by his diabetes.  There were no symptoms of diabetic related peripheral vascular disease in the lower extremities.  The Veteran reported a slight tingling in both hands (predominantly the fingers) and toes and the balls of both feet.  There were no symptoms of diabetic nephropathy. There was trace edema of the lower extremities but this was due to cardiomyopathy.  There was erectile dysfunction due to diabetes.  

Treatment records do not indicate that the Veteran received treatment other than medication and restricted diet for his diabetes.  

Prior to May 15, 2007 the Veteran's diabetes was not shown to be more than 20 percent disabling, and the criteria for separate compensable ratings for its complications were not met for the period prior to May 15, 2007.

Diabetes is rated pursuant to 38 U.S.C.A. § 4.119, Diagnostic Code 7913.  A rating of 20 percent applies when treatment consists of insulin or oral hypoglycemic agents and restricted diet.  A rating of 30 percent applies when treatment requires insulin, restricted diet,  and regulation of activities.  A rating of 60 percent applies when treatment required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A rating of 100 percent applies when treatment of diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Prior to May 16, 2007 the Veteran's diabetes was shown to be controlled by medication and restricted diet.  There was absolutely no evidence that restriction of activities due to diabetes was required, although the Veteran had limitations due to his dilated nonischemic cardiomyopathy.  There was also no evidence of episodes of hypoglycemia or ketoacidosis.  Moreover, there were no factors associated with the Veteran's diabetes which were exceptional and/or rendered the applicability of the regular rating standards impractical. 

A separate compensable rating for diabetic nephropathy is not warranted because the Veteran does not meet the minimum criteria for a compensable rating for kidney disease.  Renal dysfunction is rated 0 percent disabling if there is albumin and casts with history of acute nephritis, or hypertension which is not compensable under diagnostic code 7101.  A minimum 30 percent rating applies when there is constant or recurring albumin with hyaline and granular casts or red blood cells, or where there is transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  38 C.F.R. § 4.115b.

In this case, the Veteran's diabetic nephropathy was specifically noted to be asymptomatic by the VA examiner who performed the January 2006 VA examination.  Symptoms of renal dysfunction were not even noted on the May 2007 rating examination.  The Veteran did not have any of the symptoms associated with a 30 percent rating for renal dysfunction.

A separate rating for erectile dysfunction is not for application unless it is accompanied by penile deformity. 38 C.F.R. § 4.115b, Diagnostic Code 7522.  It is noted that the Veteran is receiving special monthly compensation for this problem.
The criteria for a separate compensable rating for diabetic retinopathy of the right eye were not met because there was no loss of vision.  38 C.F.R. § 4.84a.

The criteria for a separate rating for peripheral neuropathy of the upper extremities were not met because there was no showing of at least incomplete paralysis, neuritis, or neuralgia of the lower radicular group as required for a compensable rating pursuant to 38 U.S.C.A. § 4.124a, Diagnostic Code 8512.  While the Veteran described a tingling sensation in his fingers and there were abnormalities on a nerve conduction study, sensation, reflexes, and motor function were all intact.  The only actual symptom was the tingling.  This singular symptom is not sufficient to amount to mild incomplete paralysis of the nerve.  There was no neuritis or neuralgia.

The criteria for a separate rating for peripheral neuropathy of the lower extremities were not met because there was no showing of at least incomplete paralysis, neuritis, or neuralgia of the external popliteal nerve.  38 U.S.C.A. § 4.124a, diagnostic code 8521.  While there were some abnormalities on an electrodiagnostic study, the only actual symptoms of peripheral neuropathy of the lower extremities was subjective tingling and numbness of the balls of the feet and toes.  Sensation, reflexes, and motor function were all intact.

The Board notes that the VA examiner who performed the February 2007 neurological evaluation considered the Veteran's polyneuropathy to have mild to severe effects on his activities of daily living.  However, this evidence is not conclusive because it is inconsistent with the objective data which were provided in the examination report.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The rating schedule for diabetes contemplates that a Veteran may have some non-compensable complications; for instance, noncompensable complications are part of the criteria for a 60 percent rating.  This shows an intent not to award increased compensation on behalf of noncompensable complications in less severe cases. Further, there was no showing that the Veteran's diabetes required frequent hospitalizations or materially interfered with his employment.  A review of the entire file shows that the majority of the Veteran's limitations are due to his dilated nonischemic cardiomyopathy. 

 Service Connection Analysis

The Veteran contends that he has a skin disorder due to exposure to Agent Orange as well as hyperlipidemia.  The Veteran has not articulated why he believes that his hyperlipidemia is related to service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

      1.  Nummular Eczema

The Veteran contends that he has a skin condition caused by his exposure to herbicides while he was in Vietnam.  While the Veteran submitted an article indicating that chloracne is associated with exposure to herbicides, and chloracne is in fact one of the conditions for which presumptive service connection is granted for herbicide exposed Veterans, it is noted that there is no evidence in the claims file that the Veteran has, or ever had, chloracne. 

The Veteran's service treatment records do not show treatment for any type of eczema or other skin problem.  At his separation examination in February 1971, the skin was assessed to be normal. 

Treatment records show treatment for scarred lesions on the Veteran's shins, the etiology of these lesions was not indicated in the treatment records.  At his January 2006 VA diabetes examination, multiple pigmented areas, possibly healed ecchymosises from warfarin, were present.   

At his VA examination in February 2007, the Veteran reported that about four years earlier he developed on the lower legs and on the upper and lower arms a dermatitis which he described as very itchy with a weeping/oozing quality when it was acute.  He saw a family practitioner and a wound care center about the dermatitis but they were not able to cure it.  He finally saw a dermatologist who prescribed clobetasol with tape covering, and this helped very much.  

In the past twelve months, he had two episodes of these lesions occurring.  The localized skin symptom was itching.  There was no history of phlebitis or varicosities.  The lesions occurred spontaneously and without injury.

Upon examination, the Veteran had hyperpigmented circular patches of skin on the lower legs and arms.  He treated the lesions with clobetasol and the lesions did not appear to be related to diabetes.  Treatment with clobetasol was continued.  He was diagnosed with nummular eczema. 

The evidence does not show that the Veteran's skin problem is related to his service or to a service-connected disability.  The Veteran's current nummular eczema did not have an onset until many years after service.  No physician or other medical professional has associated the skin problem with diabetes and in fact the opinion of record was that it was less likely than not due to diabetes.

While the Veteran believes his skin problems are related to exposure to Agent Orange, his skin condition is not one of those associated with herbicides pursuant to 38 C.F.R. § 3.309(e).  VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See  59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449,. 57586-57589 (1996).  While the Veteran may still prove direct service connection, in this case there is no competent evidence relating the Veteran's skin condition to his presumed exposure to Agent Orange.  The only evidence of such is the Veteran's own opinion, and he lacks the medical expertise that is necessary in order to make such an association.

Service connection for nummular eczema is denied. 

      2.  Hyperlipidemia

Service treatment records do not show any diagnosis of hyperlipidemia, however, the Veteran has a current diagnosis of hyperlipidemia.

Hyperlipidemia or elevated serum (blood) cholesterol is not a disability for which VA compensation benefits are payable. Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  It is also pertinent to note that the term "disability," as used for VA purposes, refers to a disorder resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448  (1995).  In this case, there is no indication that the Veteran's hyperlipidemia is manifested by any such impairment.  As such, service connection for hyperlipidemia is denied.

Notice and Assistance

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in December 2005, January 2007, May 2008, and October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This case was most recently readjudicated in July 2009.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order with respect to the claims which are decided herein.  The Board notes that additional evidence was associated with the claims file after the July 2009 supplemental statement of the case (SSOC). However, a waiver of RO review of this evidence by the Veteran's representative was received in July 2012.  Furthermore, this evidence relates primarily to the Veteran's heart condition, which issue is being remanded.


ORDER

An effective date earlier than November 15, 2004 for service connection for diabetes is denied.

A disability rating greater than 20 percent for diabetes for the period prior to May 16, 2007 is denied.

Service connection for nummular eczema is denied.

Service connection for hyperlipidemia is denied.


REMAND

This claim originated in 2005.  The Veteran contends that his diabetes is more than 20 percent disabling and that he has numerous complications for which he should be separately compensated.  However, the Veteran's diabetes and these complications were most recently evaluated in 2007, approximately five years ago.  Although the Veteran has not specifically alleged that his diabetes and associated disorders got worse while this claim was pending, it is certainly possible that they could have progressed over the past five years.  VA examinations that are five years old are insufficient evidence upon which to base a current rating of the Veteran's disabilities.  Additionally, while there are some more recent treatment records, including VA treatment records through 2009, this is still several years old and in any event those records do not contain enough information to enable a rating to be assigned for the Veteran's diabetes and associated complications.  Newer treatment records must be obtained and new exams conducted in order to ascertain the severity of the Veteran's diabetes and associated disabilities at the present time.

With respect to the Veteran's claim for service connection for his dilated nonischemic cardiomyopathy and hypertension, further clarification is needed as to whether they are aggravated by the Veteran's service-connected diabetes.  Any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In a February 2007 VA examination, the examiner opined that the Veteran's hypertension and cardiomyopathy were not "significantly" aggravated by his diabetes.  However, it is not necessary that the degree of aggravation be "significant,"  only that some degree of aggravation is present.  Furthermore, given the lapse of time since this examination took place and the examiner's opinion that if the Veteran's diabetic nephropathy progresses he could subsequently develop significant aggravation of his hypertension and heart condition, a supplementary opinion on this issue is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify all treatment that he received for his diabetes, diabetic nephropathy, diabetic sensory polyneuropathy, diabetic retinopathy, hypertension, and dilated nonischemic cardiomyopathy since July 2009.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be scheduled for VA examinations to determine the current severity of the Veteran's diabetes and its complications.  This should include examinations to assess the severity of diabetes, diabetic nephropathy, sensory polyneuropathy of the upper and lower extremities, and diabetic retinopathy.  The claims file should be reviewed in connection with the examinations.  All symptoms and functional effects of these disabilities should be set forth in detail.

3.  After the above examinations are performed, an addendum should be obtained from the examiner who performed the February 2007 heart and hypertension examination or, if he is unavailable, a similarly situated examiner.  The examiner should review the claims file, specifically including the results of the new examinations conducted pursuant to paragraph 2 of this remand, in connection with preparing his opinion.  He should be requested to clarify the statement made in the February 2007 examination report that the Veteran's hypertension and dilated cardiomyopathy are not "significantly aggravated" by his diabetes.  He should indicate whether these conditions were or were not aggravated by diabetes, whether or not any aggravation was significant or insignificant.  If the degree of aggravation can be quantified, the examiner should do so.  After reviewing the current examination findings, the examiner should indicate whether, at this time, it is at least as likely as not that the Veteran's dilated nonischemic cardiomyopathy or hypertension is aggravated by his diabetes.  If the examiner is able to ascertain when any such aggravation began, he should so indicate in his report.  If he is able to quantify the degree to which either of these conditions was aggravated, he should also indicate this in the report of examination.  If the examiner is unable to provide the requested opinions without resort to undue speculation, he should indicate why this is the case.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determinations remain unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


